DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/30/21 have been received. Claim 18 has been amended. Claim 19 has been cancelled.
Claim Rejections - 35 USC § 103
3.	The rejection under 35 U.S.C. 103 as being unpatentable over Yao et al. (CN109103441(A)) in view of Min (US 2015/0303479) as cited in IDS dated 7/31/19 on claim 18 is/are withdrawn because the Applicant amended the claim.
Allowable Subject Matter
4.	Claims 1-18 and 20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Regarding the invention in claims 1-8, the reasons for allowance are substantially the same as provided in the Office Action mailed 2/24/21 and apply herein.
6.	The following is an examiner’s statement of reasons for allowance: Regarding the invention in claims 9-17, the reasons for allowance are substantially the same as provided in the Office Action mailed 2/24/21 and apply herein.
7.	The following is an examiner’s statement of reasons for allowance: Regarding the invention in claims 18 and 20, previously indicated allowable subject matter was incorporated into the independent claim, thus rendering it also allowable.  The reasons for allowance are substantially the same as provided in the Office Action mailed 2/24/21 and apply herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724